                                                        1

                                                        2

                                                        3

                                                        4

                                                        5

                                                        6

                                                        7

                                                        8
                                                                                        UNITED STATES DISTRICT COURT
POINTER & BUELNA, LLP - LAWYERS FOR THE PEOPLE




                                                        9
                                                                                FOR THE EASTERN DISTRICT OF CALIFORNIA
     1901 Harrison St., Ste. 1140, Oakland, CA 94612




                                                       10

                                                       11   LUIS PADILLA, an individual;                    )   Case No.: 2:20-CV-01966-KJM-DB
                  Tel: (510) 929 - 5400




                                                                                                            )
                                                       12                  Plaintiff,                       )
                                                                                                            )   STIPULATION AND ORDER TO MOVE
                                                       13   v.                                              )   DEADLINE TO FILE
                                                                                                            )   AMENDED COMPLAINT
                                                       14   CITY OF FAIRFIELD, a municipal                  )
                                                                                                            )
                                                            corporation; NICHOLAS AMAVISCA, in
                                                       15                                                   )
                                                            his individual capacity as a police officer for )
                                                            the FAIRFIELD POLICE DEPARTMENT; )
                                                       16
                                                            and DOES 1-50, inclusive.                       )
                                                       17                                                   )
                                                                            Defendants.                     )
                                                       18

                                                       19   IT IS HEREBY STIPULATED, and respectfully requested, by and between Plaintiff and

                                                       20   Defendants by and through their designated counsel, that:
                                                       21          WHEREAS, on September 30, 2020, Plaintiff filed their Complaint. (Doc. 1).
                                                       22
                                                                   WHEREAS, on October 05, 2020, Defendants were served. (Doc. 4).
                                                       23
                                                                   WHEREAS, on October 26, 2020, Defendants filed their Answer. (Doc. 5).
                                                       24
                                                                   WHEREAS, on February 11, 2021, the Court issued the case schedule. (Doc. 8).
                                                       25
                                                                   WHEREAS, the current deadline for plaintiff to amend complaint is May 25, 2021.
                                                       26
                                                        1          WHEREAS, parties exchanged Initial Disclosures by the deadline of February 25, 2021.

                                                        2          WHEREAS, Plaintiff reviewed the information provided by Defendants and it was
                                                        3   insufficient to clearly determine which additional officers would be necessary parties to the case.
                                                        4
                                                                   WHEREAS, Plaintiff would require further information and time to depose officers to
                                                        5
                                                            determine which officers should be properly named as additional defendants.
                                                        6
                                                                       WHEREAS, the parties met and conferred and agreed to extend the deadline to amend
                                                        7
                                                            complaint to August 25, 202 whereby allowing time to determine which officers are necessary
                                                        8
POINTER & BUELNA, LLP - LAWYERS FOR THE PEOPLE




                                                            parties.
                                                        9
     1901 Harrison St., Ste. 1140, Oakland, CA 94612




                                                                       WHEREAS, parties agree that the change in deadline is with good cause, allowing the
                                                       10

                                                       11   complaint to be amended with the correct necessary parties and avoid having to remove
                  Tel: (510) 929 - 5400




                                                       12   unnecessary parties or filing motions that will waste the court’s resources and increase the

                                                       13   expenses of litigation.

                                                       14              IT IS SO AGREED.
                                                       15   Dated: June 8, 21               POINTER & BUELNA, LLP
                                                                                            LAWYERS FOR THE PEOPLE
                                                       16
                                                                                                   /s/ Patrick M. Buelna
                                                       17
                                                                                            PATRICK M. BUELNA
                                                       18                                   Attorney for PLAINTIFF

                                                       19
                                                            Dated: June 8, 21               ALLEN, GLAESSNER, HAZELWOOLD & WERTH, LLP
                                                       20
                                                                                                   /s/Kevin P Allen (as authorized on 05/26/2021)
                                                       21                                   KEVIN P. ALLEN
                                                                                            Attorney for Defendants CITY OF FAIRFIELD and NICHOLAS
                                                       22                                   AMAVISCA
                                                       23

                                                       24

                                                       25

                                                       26
                                                        1                                                    ORDER

                                                        2
                                                                       The court has reviewed the parties’ stipulation to extend the deadline for plaintiff to file
                                                        3
                                                            his amended complaint. The current deadline for plaintiff to amend complaint is May 25, 2021.
                                                        4
                                                            Good cause appearing, the court extends the deadline to amend the complaint up to and
                                                        5   including August 25, 2021, whereby allowing time to determine which officers are necessary
                                                        6   parties.
                                                        7              IT IS SO ORDERED. This order resolves ECF No. 13.
                                                        8
                                                            DATED: June 8, 2021.
POINTER & BUELNA, LLP - LAWYERS FOR THE PEOPLE




                                                        9
     1901 Harrison St., Ste. 1140, Oakland, CA 94612




                                                       10

                                                       11
                  Tel: (510) 929 - 5400




                                                       12

                                                       13

                                                       14

                                                       15

                                                       16

                                                       17

                                                       18

                                                       19

                                                       20

                                                       21

                                                       22

                                                       23

                                                       24

                                                       25

                                                       26
